Sir Nicholas Hyde, C. J. Jones, J. and Whitlock, J.
said that without some precedent, they would not examine the equity. They thought that the case ought to be decided according to the conscience of the Mayor alone, and it does not belong to the King’s Bench to examine whether his decree be equitable or not: No more than in case of a Spiritual Court, this court does not examine, whether they proceed according to the spiritual law or not. It will only take care that they do not transgress any of the fundamental rules of the common law. They asked of Stone, one of the city counsels, whether he ever knew any case, in which the equity was inquired into in this court. He answered in the negative. Then it was said that the words vel causam nobis significes are to no purpose in the procedendo. But the court took no notice of this.